DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 107,108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 107 recites the limitation "said at least two bulges" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 is dependent off of claim 1 which only claims “”at least one bulge” but not “at least two bulges”. It is to be noted claim 106 does support the “at least two bulges” but claim 107 is dependent off of claim 1 and not 106. For examination purposes, the phrase of claim 107 will be interpreted to be the at least one bulge comprises at least two bulges.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 103-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,806,456 to Forsell. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claims an implantable tissue connector (claim 1) adapted so as to be connectable to a tubular part of living tissue within a patient's body (claim 1), comprising: a conduit (claim 1) having at least a first end and a second end and further having an outer surface with at least one bulge (claim 1) extending outwardly from the conduit's outer surface in a circumferential direction of the conduit about at least a part of the conduit's circumference (claim 1), at least one blocking ring (claim 1) arranged on the conduit on first side of the bulge and loosely fitting over the outer surface of the conduit (claim 1) with a clearance (claim 1) between the outer surface of the conduit and the blocking ring for mounting tubular living tissue within the clearance (claim 1), said blocking ring having an inner cross sectional diameter which is smaller than or substantially identical to an outer cross sectional diameter of the at least one bulge (claim 1) so as to prevent the blocking ring from slipping over the bulge when living tissue axially extending over the bulge from a second side of the bulge opposite the first side is mounted within the clearance (claim 1), and at least one flexible sleeve (claim 1) arranged on the conduit on the first side of the bulge and adapted to axially extend and closely fit around at least part of said outer surface of the conduit (claim 1, the sleeve can be on the first side to be able to extend over the bulge), wherein said flexible sleeve is adapted to extend over the bulge (claim 1), wherein the implantable tissue connector is adapted for the living tissue to be pulled over the conduit's outer surface from the second side of the bulge over and beyond the bulge (claim 1, the sleeve as claimed is adapted for the tissue to be pulled from the second side of the bulge and beyond the bulge based on the clearance and the interaction of the flexible sleeve and tissue) and said flexible sleeve arranged on the conduit on the first side of the bulge is adapted to extend over the bulge including the living tissue pulled over and beyond the bulge so as to cover the living tissue (claim 1), wherein the blocking ring is adapted to be advanced from the first side of the bulge over the sleeve covering the living tissue pulled beyond the bulge (claim 10), such that the living tissue is located intermediate the conduit's outer surface and the sleeve which is in contact with the bulge (claim 1). The living tissue is capable of being mounted intermediate the conduit’s surface and the sleeve as it is mounted as claimed. 
As to claims 103-117, see reference patent claims 1-14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 4,086,665 to Poirier, U.S. Patent 4,368,736 to Kaster, U.S. Patent 5,769,862 to Kammerer, U.S. Patent Publication 2004/0153104 to Buckman, U.S. Patent Publication 2005/0033226 to Kim, and U.S. Patent Publication 2005/0070933 to Leiboff, all discloses similar devices pertinent to the scope of the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771